Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto, wherein the parties agree that the market values or the prices at the time of exportation of such merchandise to the United States^ at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses, incident to placing the merchandise in condition, packed ready for shipment to the United States, were as follows:

Canadian Dollars, per ounce

7/s inch square No. 1 quality_ 1. 65
% inch square No. 2 quality_•_, 1. 35
inch by 2%& inch No. 1 quality___ 2. 41
Less 2 per centum,
plus 4 per centum tax.
It was further stipulated that the export values were no higher.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Canadian Dollars, per ounce

% inch square No. 1 quality_ 1. 65
% inch square No: 2 quality_ 1. 35
1Ks inch by 2%e inch No. 1 quality_ 2. 41
Less 2 per centum,
plus 4 per centum tax.
Judgment will be rendered accordingly.